8 A.3d 1238 (2010)
In re Andrea R. BATEMAN, Respondent.
No. 10-BG-728.
District of Columbia Court of Appeals.
Filed November 18, 2010.
Before OBERLY, Associate Judge, NEBEKER and STEADMAN, Senior Judges.

ORDER
PER CURIAM.
On consideration of the certified order of the Supreme Court of Florida, see The Florida Bar v. Bateman, 20 So.3d 850 (Table) (Fla.2009), this court's July 13, 2010, order suspending respondent pending further action of the court and directing her to show cause why identical reciprocal discipline should not be imposed, the response of respondent, the statement and supplemental statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file the affidavit as required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Andrea R. Bateman, Esquire, is hereby suspended from the practice of law in the District of Columbia for a period of ten days. Although respondent filed a response to this court's show cause order, her response failed to establish any exceptions under D.C. Bar R. XI, § 11(c). Additionally, respondent may not re-litigate the factual basis for the discipline established in a sister proceeding, see In re Fuchs, 905 A.2d 160 (D.C.2006). Lastly, respondent's conduct in Florida would constitute misconduct in this jurisdiction. See In re Cole, 967 A.2d 1264 (D.C.2009) (suspending attorney for neglect of a client matter and failure to communicate with client). It is
FURTHER ORDERED that for purposes of reinstatement respondent's suspension will not begin to run until such time as she files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).